Citation Nr: 0932303	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  01-02 807	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994, for the grant of a total rating for compensation based 
upon individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961.  

In a June 1999 decision, the Board of Veterans' Appeals 
(Board) granted entitlement to TDIU.  This appeal arises from 
a July 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part established an effective 
date of December 2, 1996.

The Veteran provided testimony before the undersigned at the 
RO in February 2002.  A transcript of that hearing is of 
record.  

This matter was previously before the Board in July 2003, 
July 2004, and January 2006.  The claim has been returned to 
the Board for further appellate action.  


FINDING OF FACT

The evidence of record first established that the service 
connected disabilities rendered the Veteran unable to obtain 
or maintain suitable gainful employment beginning September 
17, 1993.  


CONCLUSION OF LAW

The criteria for an effective date of September 17, 1993, for 
the grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the effective date 
following the grant of TDIU.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for TDIU has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements (such as an effective 
date) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  The law presumes that proper notice has 
been provided and there has been no allegation of prejudice 
in this case.  Moreover, the Board notes that, pursuant to 
the Board's July 2004 remand decided prior to the above case 
law, the AMC provided VCAA notice appropriate under the law 
at that time as to the Veteran's earlier effective date claim 
in its July 2004 letter.  Hence, further VCAA notice is not 
required.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in March 
1998 in response to his claim for an increased rating for 
service-connected degenerative disc disease of the lumbar 
spine as well as TDIU.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

The Veteran has submitted numerous statements contending that 
he became unemployable prior to December 5, 1994.  In a 
September 1988 application for Social Security Disability 
Benefits, the Veteran stated that he became disabled and thus 
unemployable in August 1984.  In a March 2001 VA Form 9, the 
Veteran stated that he was considered unemployable in 
September 1985.  

During the February 2002 hearing before the Board the Veteran 
stated that he became unemployable some time during the 
1980s.  In a January 1997 statement, the Veteran explained 
that he had been unemployable for years but was only claiming 
unemployability due to his back beginning in January 1994.

As explained in the January 2006 Board remand, the Veteran 
did not meet the percentage requirement for schedular TDIU 
prior to December 5, 1994, when the 60 percent rating for his 
back disability became effective.  38 C.F.R. § 4.16(a).  

Service connection has been in effect for a low back 
disability and residuals of a fracture of the right time, 
since September 1961.  The right thumb disability has always 
been evaluated as noncompensable, and there is no evidence 
that it has played any role in causing unemployment.  The 
disabilities have apparently been considered to involve a 
single body system (e.g. orthopedic) for purposes of the 
percentage requirements of 38 C.F.R. § 4.16(a), so that a 
combined 70 percent rating was not required.

The Board is prohibited from assigning TDIU in the first 
instance where the Veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Instead, where there is 
evidence of unemployability, the Board must  ensure that the 
claim is referred to VA's Director of Compensation and 
Pension for consideration of a TDIU under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In accordance with the Board's remand instruction the claim 
was referred to the Compensation and Pension Director.  In 
April 2009, the Director of Compensation and Pension 
concluded that the Veteran was not shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of a service-connected disability diagnosed as 
degenerative disc disease of the lumbar spine at any time 
prior to December 5, 1994.  The Board may, therefore, 
consider the Veteran's entitlement to TDIU under 38 C.F.R. 
§ 4.16(b), for the purpose of determining entitlement to an 
effective date earlier than December 5, 1994, notwithstanding 
the fact that he did not meet the percentage requirements of 
38 C.F.R. § 4.16(a).  Anderson v. Shinseki, 22 Vet. App. 423, 
427-8 (2009).

A claim for TDIU is a claim for increased compensation if, as 
in this case, the "disability upon which entitlement to TDIU 
is based has already been found to be service connected."  
Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  
Accordingly, the assignment of an effective date is 
controlled by the criteria for assigning the effective date 
for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Specifically as to claims for increase, the statute provides 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Specifically as to 
claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

The Federal Circuit has held that where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the regulatory requirements have been 
satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual employability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

Furthermore, the Court has held that a request for a total 
disability rating based on TDIU, whether expressly raised by 
a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

In an October 1970 statement, the Veteran wrote that he could 
not hold steady employment due to the constant irritation 
with his back.  This constituted a claim for TDIU.  Roberson.

In a January 1971 VA examination, which was provided in 
connection with a claim for increased rating for the service-
connected low back disability, the Veteran reported that he 
last worked in September 1970 as a truck driver.  As the 
Board stated in a January 2006 remand decision, the 1971 VA 
examination represented an informal claim for TDIU.  

Finally, in an April 1976 VA examination, the Veteran 
reported that he often found it hard to get work because of 
his back condition.  This statement also constituted an 
informal claim for TDIU.  

The October 1970, January 1971, and April 1976 claims for 
TDIU were not directly addressed in a rating decision.  

However, as mentioned above, a claim for an increased rating 
for service-connected low back disability was also being 
adjudicated during this time period.  An August 1971 rating 
decision granted an increased rating from 10 to 20 percent 
for the Veteran's service-connected back disability, 
effective October 8, 1970.  The August 1971 rating decision 
was not appealed and thus became final.  38 U.S.C.A. § 7105 
(West 2002).

The Veteran reopened the claim for an increased rating for 
service-connected back disability in January 1976.  A June 
1976 rating decision granted an increased rating from 20 to 
40 percent effective the date of the claim, was unappealed, 
and became final.  

The Courts have held that a reasonably raised claim remains 
pending until there is either a recognition of the substance 
of the claim in an RO decision from which a claimant could 
deduce that the claim was adjudicated or an explicit 
adjudication of a subsequent "claim" for the same disability.  
Ingram v. Nicholson, 21 Vet App 232 (2007).

While the August 1971 and June 1976 rating decisions did not 
explicitly address entitlement to TDIU, the decisions are 
deemed to have denied the pending claim for entitlement to 
TDIU in accordance with the Federal Circuit's decision in 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006), and 
the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232 
(2007).  See also Adams v. Shinseki, 568 F.3d 956 (Fed. Cir.  
2009).  

In Ingram, the Court interpreted Deshotel as holding that an 
RO's rating decision constitutes an adjudication of a claim 
when the RO addresses the claim in a manner sufficient for 
the claimant to deduce the claim was adjudicated.  Ingram v. 
Nicholson, 21 Vet. App. 232, 247 (2007).  That is, a 
reasonably raised issue will remain pending until there is 
some recognition of the substance of the claim in a rating 
decision sufficient to inform the claimant that it was in 
fact adjudicated.  Id. at 243.  

The Court reconciled its holding in Ingram with Deshotel by 
noting that it was reasonable for an appellant who receives a 
disability rating that is less than 100 percent to have 
received notice regarding how his disability has been rated 
and to have received notice and that he has the opportunity 
to appeal.  Id. at 248 ("Even if [the claimant] does not have 
a clear understanding of TDIU, he does have a clear statement 
of which disability is being rated and the fact that the 
Secretary has declared it to be less than 100 percent 
disabling").  Therefore, the assignment of a less than total 
rating for the Veteran's low back condition in the August 
1971 and June 1976 rating decisions recognized the substance 
of the claim for TDIU in such a way as the Veteran could 
deduce it had been adjudicated.

As the Veteran did not appeal the August 1971 or June 1976 
rating decisions within the appeals period, the denial of the 
claim for TDIU became final and his only recourse was to file 
a CUE claim.  Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 
2005).  No such claim or allegation of CUE is of record.  

The Veteran submitted another claim for an increased rating 
for his low back disability in March 1982.  No new evidence 
or statements of unemployability were of record at that time.  
The claim was denied in an unappealed rating decision in May 
1982.  

The next claim for TDIU, either from a formal application or 
inferred in the record,  arose from a September 1993 
increased rating claim for service-connected low back 
disability, now diagnosed as degenerative disc disease of the 
lumbar spine.  In a January 1994 statement, the Veteran 
reported that he had not been able to work for years due to 
his service-connected back disability.  Therefore, the 
question arises as to whether TDIU could be granted on the 
basis of the September 1993 claim.  

At a VA examination in December 1994, forward flexion of the 
lumbar spine was limited to 15 degrees.  Straight leg raising 
was positive at 35 degrees.  The diagnoses included severe 
degenerative disc disease of the lumbar spine.

In a June 1999 decision, the Board granted the Veteran an 
increased rating from 40 to 60 percent for service-connected 
degenerative disc disease of the lumbar spine and granted 
entitlement to TDIU.  In granting TDIU, the Board focused 
largely on March 1998 VA neurological and orthopedic 
examinations.  

During the 1998 examinations the Veteran complained of low 
back pain with radiation down both legs.  He stated that he 
was only able to walk two blocks or stand for a few minutes 
before the pain manifested.  The examiner noted forward 
flexion to approximately 40 degrees and extension to about 10 
degrees.  There were no localized spasms noted but X-rays 
revealed significant degenerative changes throughout the 
lumbar spine.  Reflexes were present, but diminished, except 
in the right knee, where a knee replacement had been 
performed.

In terms of employability, the 1998 orthopedic examiner 
stated that the Veteran would only be able to perform 
sedentary work and only then with significant accommodations.  
The Veteran did not have any training or experience with this 
type of work.

The findings on the March 1998 examinations are comparable to 
the results of a December 1993 VA examination.  During the 
1993 examination the Veteran also reported low back pain 
extending down the sciatic distribution of his leg.  The 
examiner noted forward flexion of 45 degrees and extension at 
10 degrees.  There were no localized spasms but X-rays 
revealed lumbar disk degenerative disease with residual right 
sided sciatica.  Therefore, the symptomatology of his 
service-connected disability in December 1993 was similar to 
that reported in the March 1998 examinations which served as 
the basis for the Board's grant of TDIU.  

While the December 1993 examiner did not specifically address 
the issue of employability, the Veteran's January 1994 
statement provided evidence that he had not been able to work 
for years due to his service-connected back condition.  

Therefore, the evidence of record demonstrates that the 
Veteran was entitled to TDIU at the time of the December 1993 
VA examination.  The Veteran's condition was apparently the 
same in September 1993, when he submitted a claim for an 
increased rating for service-connected degenerative disc 
disease of the lumbar spine. 

Resolving all doubt in the Veteran's favor, entitlement to an 
effective date of September 17, 1993, for TDIU is granted.  

In this case, the Veteran is not entitled to TDIU prior to 
September 17, 1993.  The record shows that the Veteran was 
consistently treated for his service-connected back 
disability, degenerative disc disease of the lumbar spine, 
and his service-connected residual, right thumb fracture.  
However, there is no earlier evidence that the Veteran was 
unemployable solely due to his service-connected 
disabilities.  Furthermore, the medical evidence including 
opinions as to the Veteran's unemployability attribute his 
disabled condition more to nonservice-connected disabilities 
than the Veteran's service-connected back disability.

The record shows that the Veteran began receiving Social 
Security Administration (SSA) disability benefits in 1970.  
However, SSA records show that this disability determination 
was based on the combination of service and non-service 
connected disabilities, and that the Veteran's non-service-
connected disabilities were listed ahead of his service-
connected degenerative disc disease of the lumber spine.    

In an April 1982 letter Dr. Sheffel, the Veteran's private 
doctor, stated that the Veteran was disabled in terms of the 
definition of Social Security disability, meaning he was 
unable to do a job that required him to sit or stand.  
However, the doctor's letter attributes this inability to the 
combination of the Veteran's cervical spine, neck, 
interscapular, and mid-dorsal problems as well as disability 
of the lumbar spine.  It does not support a conclusion that 
the Veteran's unemployability was due solely or at least in 
large part due to his service-connected disabilities.  

A June 1994 letter from Dr. Sheffel described that Veteran's 
history of degenerative disc disease, cervical spine fusion, 
lumbar spine surgery, and degenerative arthritis in both 
knees before concluding that the combination of the Veteran's 
symptoms from his lumbar spine, neck, and both knees rendered 
him disabled for any employment for which he was prepared by 
his past experience and education.  Again, the letter did not 
provide an opinion as to whether the Veteran was unemployable 
due solely to his service-connected disabilities and 
describes in greater detail the Veteran's non-service-
connected disabilities.  Dr. Sheffel again concluded that the 
combination of the Veteran's symptoms rendered him 
unemployable.  

The 1982 letter reports few findings for the service-
connected back disability, but notes that sensation was 
intact, reflexes were diminished, but present, in the knees 
and ankles, and that straight leg raising was positive at 80 
degrees.  It was also noted that diagnostic studies showed 
extensive degenerative disc disease in the cervical and 
lumbar spines.  The June 1994 letter reported no specific 
symptoms in the lumbar spine, except to note that the Veteran 
had undergone surgery in January 1994, and that there was 
extensive degenerative disc disease.

Furthermore, the April 1982 and June 1994 letters from Dr. 
Sheffel were received into the record in July 1994, after the 
effective date assigned and could not have served as earlier 
claims for service connection.  38 C.F.R. § 3.157(b)(2) 
(2008) (providing that statements from private physicians can 
constitute informal claims for increase, but only as of the 
date they are received).

VA treatment records can constitute claims for increase as of 
the date they are created.  38 C.F.R. § 3.157(b)(1) (2008).  
After the denial of his claim in June 1982, no evidence of a 
claim or treatment was received until March 1993 when the 
Veteran again sought VA outpatient treatment.  The outpatient 
treatment records contain essentially no findings referable 
to the lumbar spine, except for a March 1993 treatment record 
and MRI study.  These show findings of degenerative joint 
disease, chronic back pain, negative straight leg raising, 
and no sensory or motion disturbance.  Hence, these records 
do not indicate an increase in disability or a claim for 
TDIU.  They therefore, do not contain sufficient information 
to be construed as an earlier claim for increase; much less 
do they constitute evidence of an ascertainable increase in 
disability.  Id.

Though not specifically argued by the moving party, the Court 
has held that where disability is associated with service-
connected and nonservice-connected conditions and it is not 
possible to separate the service connected from the 
nonservice-connected disability, the entire disability will 
be deemed to be associated with the service connected 
condition.  Mittleider v. West, 11 Vet App 181 (1998).  
However, the evidence of record is that the Veteran's 
disability was attributable to nonservice-connected 
disabilities in combination with the service connected back 
disability prior to September 17, 1993.  There is, therefore, 
a basis for separating the service-connected from the 
nonservice-connected disabilities.  

As the Veteran has contended, the record shows that he was 
unemployed for many years, but his unemployability was 
attributed to the combination of his service connected and 
non-service connected disabilities.  The earliest showing of 
unemployability due to service connected disability was 
September 17, 1993.







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of September 17, 1993, for 
TDIU is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


